BIGGS, Chief Judge
(dissenting).
The majority view that no in rem obligation came into existence because there was no subsisting in personam obligation is untenable. The majority view seems to be contrary to the reasoning of the Supreme Court in Plamals v. The Pinar Del Rio, 277 U.S. 151, 48 S.Ct. 457, 72 L.Ed. 827 (1928), and Seas Shipping Co. v. Sieracki, 328 U.S. 85, 66 S.Ct. 872, 90 L.Ed. 1099 (1946). A bare-boat charter cannot insulate the ship owner from liability. The Supreme Court again and again has held that the ship owner has a non-delegable absolute duty to maintain the vessel in a seaworthy condition. A charterer under circumstances such as those at bar does not gain immunity because óf the Longshoremen’s and Harbor Workers’ Compensation Act. I think the case is wrongly decided for it takes away from the longshoreman the very important protective warranty of seaworthiness and limits Sieracki greatly.
But quite aside from the foregoing, the Supreme Court in Maysonet Guzman v. Ruiz Pichirilo, 369 U.S. 698, 82 S.Ct. 1095, 8 L.Ed.2d 205 (1962), expressly left open the issue of whether a demise * * “relieves the owner of his traditional duty to maintain a seaworthy vessel.” Moreover, the Supreme Court in note 2 cited to the text in Pichirilo specifically referred to our decision in the instant case and stated that we had aligned ourselves *207“in toto with the position of the Court of Appeals for the First Circuit.” See Ruiz Pichirilo v. Maysonet Guzman, 1 Cir., 290 F.2d 812 (1961). I think that the importance of the case at bar justifies rehearing by the court en banc. I therefore must respectfully dissent from the order refusing to grant rehearing.